DETAILED ACTION
Applicant’s 07/15/2021 response to the previous 04/23/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 2-10 and 12-20 as amended and/or filed in Applicant’s 07/15/2021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 04/03/2018 (20180403).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to PROVISIONAL APPLICATION NUMBER 62/652,239 filed on 04/03/2018 (20180403).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 07/15/2021 has been entered.
 
Response to Amendments/Arguments
Applicant’s 07/15/2021 amendments to the claims and arguments in support thereof with respect to the rejections set forth in sections 11 and 12 of the previous Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 2-10 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of “Mounting-Angle Estimation for Personal Navigation Devices” to Eric Vinande et al. (Vinande), US 7835832 B2 to Macdonald; Andrew John et al. (Macdonald) and US 20060208169 A1 to Breed et al. (Breed) fails to teach or render obvious a system for calibrating sensor readings for a vehicle having a plurality of sensor subsystems separately attached thereto, the system comprising: a hardware processor to: estimate an attitude of sloping terrain from a series of height and position measurements that are based on data collected from a first sensor subsystem of the plurality of separately-attached sensor subsystems; estimate an attitude of a second different sensor subsystem of the plurality of separately-attached sensor subsystems, wherein the second sensor subsystem includes an inertial sensor subsystem attached to the vehicle at a different location than the first sensor subsystem; wherein the first sensor subsystem includes a receiver of a global navigation satellite system (GNSS), wherein the hardware processor is further configured to: estimate the attitude of the sloping terrain ground from altitudes measured with the GNSS; and estimate the attitude of the inertial internal sensor subsystem with roll and pitch measurements from the inertial sensor subsystem,Page 2 of 10 - AMENDMENT Atty Do. No.: 129196-245054 calculate an attitude offset between the vehicle and the inertial sensor subsystem based on a difference between the estimated attitude of the sloping terrain and the estimated attitude of the inertial sensor subsystem; and generate steering commands using position data generated using the first sensor subsystem and attitude data generated using the inertial sensor subsystem and the calculated attitude offset, 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia calibrating sensor readings using various methods.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210828

/BEHRANG BADII/Primary Examiner, Art Unit 3665